Case 1:19-cv-03377-LAP Document 301-9 Filed 05/04/21 Page 1 of 2




                 Exhibit I
    Case 1:19-cv-03377-LAP Document 301-9 Filed 05/04/21 Page 2 of 2
 International




  Solutions™




                   STATEMENT OF LOUIS J. FREEH

“Over the past several months, an independent investigation was conducted,
under my supervision, by former senior federal law enforcement officials. We
interviewed many witnesses and reviewed thousands of pages of documentary
evidence. Our investigation found no evidence to support the accusations of
sexual misconduct against Professor Dershowitz. In fact, in several instances,
the evidence directly contradicted the accusations made against him.

In my opinion, the totality of the evidence found during the investigation
refutes the allegations made against Professor Dershowitz.”


                                     ###


Dated:            April 8, 2016




                                                                             DERSH010148
